


109 HCON 317 : Requesting the President to issue a

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 317
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2006
			Received
		
		
			November 13, 2006
			Referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Requesting the President to issue a
		  proclamation annually calling upon the people of the United States to observe
		  Global Family Day, One Day of Peace and Sharing, and for other
		  purposes.
	
	
		Whereas, in the year 2005, the people of the world
			 suffered many calamitous events, including devastation from tsunami, terror
			 attacks, war, famine, genocide, hurricanes, earthquakes, political and
			 religious conflict, disease, poverty, and rioting, all necessitating global
			 cooperation, compassion, and unity previously unprecedented among diverse
			 cultures, faiths, and economic classes;
		Whereas grave global challenges in the year 2006 may
			 require cooperation and innovative problem-solving among citizens and nations
			 on an even greater scale;
		Whereas, on December 15, 2000, Congress adopted Senate
			 Concurrent Resolution 138, expressing the sense of Congress that the President
			 of the United States should issue a proclamation each year calling upon the
			 people of the United States and interested organizations to observe an
			 international day of peace and sharing at the beginning of each year;
		Whereas, in 2001, the United Nations General Assembly
			 adopted Resolution 56/2, which invited Member States, intergovernmental
			 and non-governmental organizations and all the peoples of the world to
			 celebrate One Day in Peace, 1 January 2002, and every year
			 thereafter;
		Whereas many foreign heads of state have recognized the
			 importance of establishing Global Family Day, a special day of international
			 unity, peace, and sharing, on the first day of each year; and
		Whereas family is the basic structure of humanity, thus,
			 we must all look to the stability and love within our individual families to
			 create stability in the global community: Now, therefore, be it
		
	
		That Congress urgently requests the
			 following:
			(1)That the President
			 issue a proclamation annually calling upon the people of the United States to
			 observe Global Family Day, One Day of Peace and Sharing, a day which is
			 dedicated—
				(A)to eradicating
			 violence, hunger, poverty, and suffering; and
				(B)to establishing
			 greater trust and fellowship among peace-loving nations and families
			 everywhere.
				(2)That the President invite former Presidents
			 of the United States, Nobel laureates, and other notables, including American
			 business, labor, faith, and civic leaders, to join the President in promoting
			 appropriate activities for Americans and in extending appropriate greetings
			 from the families of America to families in the rest of the world.
			
	
		
			Passed the House of
			 Representatives September 19, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
